 



AFTER RECORDING RETURN TO:

Jerry Saccone, Esq.

McGuireWoods LLP

1345 Avenue of the Americas, 7th Floor

New York, New York 10105-0106



 

 

  

Palm Beach County

 

Note to Clerk of Circuit Court of Palm Beach County, Florida: This SECOND
AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FINANCING STATEMENT is recorded only in the State of Florida and describes and
encumbers only Florida real and personal property. This Second Amendment only
partially secures an out-of-state loan in the amount of $29,423,300.00 which is
also secured by mortgages and other security agreements on out-of-state
property. This Second Amendment amends a certain Mortgage, Assignment of Leases
and Rents, Security Agreement and Financing Statement recorded in Official
Records Book 24179, page 14, as amended by that certain First Amendment to
Mortgage, Assignment of Leases and Rents, Security Agreement and Financing
Statement recorded in Official Records Book 14903, page 620, both of the public
records of Palm Beach County, Florida, and counterparts thereof recorded in
Official Records Book 20167, page 883, and Official Records Book 20822, page
142, both of the public records of Hillsborough County, Florida. Each of those
mortgages limits recovery thereunder to the aggregate principal sum of
$8,910,000, and documentary stamp tax was paid on the counterpart recorded in
the public records of Hillsborough County, Florida, in the amount of $31,185,
and intangible tax was paid on the counterpart thereof recorded in Hillsborough
County, Florida, in the amount of $17,820. Nothing in this amendment increases
the permitted recovery amount of $8,910,000, and no additional documentary stamp
tax or intangible tax is due hereon. See F.S. Section 201.08 (5). A counterpart
of this Second Amendment (but given by a different mortgagor) is being recorded
in Hillsborough County.

 

 

SECOND AMENDMENT TO MORTGAGE, ASSIGNMENT

OF LEASES AND RENTS, SECURITY AGREEMENT

AND FINANCING STATEMENT

 

THIS SECOND AMENDMENT TO MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FINANCING STATEMENT (the “Amendment”) is executed and delivered as
of December 19, 2012, by Florida Pneumatic Manufacturing Corporation, a Florida
corporation, mortgagor, having an office at 445 Broadhollow Road, Suite 100,
Melville NY 11746 (the “Mortgagor”), to CAPITAL ONE LEVERAGE FINANCE CORP., as
Agent for the benefit of the Finance Parties referred to in the Loan Agreement
(as defined below), having an office at 275 Broadhollow Road, Melville, New York
11747 (in such capacity, together with its successors, substitutes and assigns,
the “Mortgagee”).

 

Mortgagor and Mortgagee are herein sometimes referred to collectively as the
“Parties.” All capitalized terms not defined herein shall have the same meaning
ascribed to such terms in the Mortgage (defined below).

 



 

 

  

RECITALS

 

WHEREAS, Mortgagee is the owner and holder of a Mortgage, Assignment of Leases
and Rents, Security Agreement and Financing Statement dated as of October 25,
2010, made by Mortgagor to secure the “Obligations” (as defined in the Loan
Agreement) and recorded in Official Records Book 20167, page 883, as amended by
that certain First Amendment to Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement, recorded in Official Records Book
20822, page 142, both of the public records of Hillsborough County, Florida
(collectively, the “Hillsborough Mortgage”) and a Mortgage, Assignment of Leases
and Rents, Security Agreement and Financing Statement made by Florida Pneumatic
Manufacturing Corporation, and encumbering property in Palm Beach County,
Florida, and also given to secure the Obligations and recorded in Official
Records Book 24179, page 14, as amended by that certain First Amendment to
Mortgage, Assignment of Leases and Rents, Security Agreement and Financing
Statement recorded in Official Records Book 14903, page 620, both of the public
records of Palm Beach County, Florida (collectively, the “Palm Beach County
Mortgage”) (the Palm Beach County Mortgage and the Hillsborough County Mortgage,
each as modified, amended and supplemented from time to time, a “Mortgage” and
together, the “Mortgages”).

 

WHEREAS, the Loan Agreement (as defined in the Mortgages) has been amended by
the Third Amendment to Loan and Security Agreement dated of even date herewith
among the parties thereto (“Loan Amendment”). As provided therein, the term
“Obligations” now includes the increased Revolver Commitment (as defined in the
Loan Amendment) in the amount of $20,000,000.00, the renewed Term Loan
Commitment (as defined in the Loan Amendment) in the amount of $7,000,000.00 and
the Capex Loan Commitment (as defined in the Loan Agreement), and the term “Loan
Agreement” now includes the Loan Agreement as modified and amended by the Third
Amendment to Loan and Security Agreement.

 

WHEREAS, Mortgagor and Mortgagee desire to record this Amendment to give notice
that (i) all references to Obligations include the modifications of the Revolver
Commitment and Term Loan Commitment specified in the Loan Amendment (ii) that
the Mortgages have been modified, amended and supplemented as specified herein;
and (iii) the Loan Agreement is secured by the Mortgage, and is entitled to the
benefits thereof.

 

NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) and other good and valuable
consideration, the receipt of which is hereby acknowledged by the Parties,
Mortgagor and Mortgagee hereby covenant and agree as follows:

 

1.                  The recitals set forth above are true and accurate and are
incorporated herein by this reference.

 

2.                  The Mortgages are hereby modified so that, from and after
the date hereof: (a) the Mortgages shall secure the respective Mortgagor’s
performance of the Obligations; and (b) the term “Obligations,” as used in the
Mortgages shall mean and refer to the Obligations. The aggregate principal
indebtedness represented by the commitments provided for in the Loan Agreement
on the date hereof is Twenty-Nine Million Four Hundred Twenty-Three Thousand
Three Hundred and No/100 Dollars ($29,423,300.00) and as such notice is hereby
given that a future advance has been provided to fund such amount.

 



2

 

  

3.                  The term “Loan Agreement” as defined in the Mortgage is
hereby deemed to include all present and future amendments, supplements,
modifications, extensions, renewals or revisions of the Loan Agreement.

 

4.                  The lien and operation of the Mortgage shall continue in
full force and effect and Mortgagor and Mortgagee agree that the Mortgage
secures the payment of the Obligations.

 

5.                  Mortgagor hereby ratifies and confirms to Mortgagee, as of
the date hereof, that all of the terms, covenants, indemnifications, and
provisions of the Mortgage are and shall remain in full force and effect without
change except as otherwise expressly and specifically modified by this
Amendment, and all obligations, covenants, conditions, agreements, warranties,
representations and other terms and provisions thereof, as amended hereby, are
hereby ratified, confirmed, re-affirmed, and re-published. Without limiting the
foregoing, Mortgagor hereby re-confirms the conveyance of the Encumbered
Property secured by the Mortgage, including, but not limited to, the conveyance
of a mortgage lien on the Encumbered Property and absolutely and irrevocably, an
assignment of all rents, income, profits, lease termination, cancellation and/or
surrender fees and all right, title and interest of the Mortgagor in and to any
and all leases now or hereafter on or affecting the Encumbered Property, or any
part thereof, as more particularly set forth in the Mortgage, with a reservation
only to Mortgagor of the conditional right, as a license, to collect the rents,
income, lease termination, cancellation and/or surrender fees and other benefits
arising under such leases until an Event of Default shall occur under the
Mortgage. In the event of any conflict or ambiguity between the terms,
covenants, and provisions of this Amendment and those of the Mortgage, the
terms, covenants, and provisions of this Amendment shall control.

 

6.                  This Amendment is not a novation of any of the Obligations
or the Mortgage and is not intended by the parties to be a novation of the
Obligations and the Mortgage.

 

7.                  Mortgagor hereby acknowledges, confirms and warrants to
Mortgagee that as of the date hereof, Mortgagor neither has nor claims any
offset, defense, claim, right of set-off or counterclaim against Mortgagee
under, arising out of or in connection with this Amendment, the Obligations or
the Mortgage, or with respect to any of the indebtedness evidenced or secured
thereby, or with respect to the Encumbered Property. In addition, Mortgagor
covenants and agrees with Mortgagee that if any off-set, defense, claim, right
of set-off or counterclaim exists, Mortgagor hereby irrevocably and expressly
waives the right to assert such matter.

 

8.                  Mortgagor represents, warrants and covenants that Mortgagor
has full power, authority and legal right to execute this Amendment, and to keep
and observe all the terms of this Amendment on its part to be observed or
performed.

 

9.                  This Amendment shall be binding upon and inure to the
benefit of Mortgagor, Mortgagee, and their respective successors and assigns.

 



3

 

  

10.              This Amendment may be executed in any number of duplicate
originals and each such duplicate original shall be deemed to constitute one and
the same instrument.

 

11.              If any term, covenant, or condition of this Amendment shall be
held to be invalid, illegal, or unenforceable in any respect, this Amendment
shall become construed without such provision.

 

12.              Nothing herein contained shall modify or amend the provisions
of Section 5.13 of the Mortgage.

 



4

 

  

IN WITNESS WHEREOF, the undersigned have executed this instrument as of the day
and year first above written in a manner so as to be binding.

 



  Florida Pneumatic Manufacturing CorporatioN,   a Florida corporation        
By:  /s/ Joseph A. Molino, Jr.   Name:  Joseph A. Molino, Jr.   Title:  Vice
President

 

 



ATTEST:       By:  /s/ Richard Goodman   Name:  Richard Goodman    Title: 
Assistance Secretary 

 

 

 

 

[Corporate Seal]

 

 

 

STATE OF NEW YORK

COUNTY OF SUFFOLK

 



 

   

The foregoing instrument was acknowledged before me this 14th of December, 2012,
by Joseph A. Molino, Jr., as Vice President of Florida Pneumatic Manufacturing
Corporation, a Florida corporation, on behalf of the corporation, who

 

( )is personally known to me;

Xhas produced a NY Driver’s License as identification; or

( )has produced a ______________ as identification.

 

 



  /s/ Husam Jaghab    Notary Signature   Print Name: Husam
Jaghab                                              Notary Public, State and
County Aforesaid   My commission expires:_____________________   Commission
Number:____________________

 

 



SECOND AMENDMENT TO MORTGAGE

(Palm Beach County)

 



 

 

 



  MORTGAGEE:         CAPITAL ONE LEVERAGE FINANCE   CORP., as Agent         By: 
/s/ Julianne Low   Name:  Julianne Low   Title:  Vice President



 

 

STATE OF NEW YORK

 

COUNTY OF SUFFOLK

 

 

The foregoing instrument was acknowledged before me this 17th of December, 2012,
by Julianne Low, as a Vice President of CAPITAL ONE LEVERAGE FINANCE CORP., a
New York corporation, on behalf of the corporation, who:

 

Xis personally known to me;

( )has produced a ______________ Driver’s License as identification; or

( )has produced a ______________ as identification.

 

 



  /s/ Indira T. Edwards    Notary Signature   Print Name: Indira T.
Edwards                                          Notary Public, State and County
Aforesaid   My commission expires:_____________________   Commission
Number:____________________

 



 

 

SECOND AMENDMENT TO MORTGAGE

(Palm Beach County)



  



 

